DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner notes the use of the term “challenge” in this application relates to a human detection technique.  For instance, the specification describes the technical field of the invention as relating to “progressive human user detection challenges” (par. 1).  In the context of this application, such challenges are used to detect “bots” which are defined as “a type of artificial intelligence…based expert system software that plays a video game in the place of a human” (par. 2).  Though deployed in a game environment, and though potentially associated with rewards, the ‘challenges’ in this application are interpreted in accordance with their technical definition above and are not interpreted as goals for a user in the course of a game. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,452,355 to Lin (hereinafter Lin).

receiving a request to access the game from a user (e.g., executing actions in the instance of the online game in response to receiving action requests from the user, see Fig. 2 and 11:36-40);
in response to the request, causing to display a set of challenge options representing challenges for a user to select (e.g., presentation of a challenge at the beginning of game play, see 4:49-64);
receiving a selection of a challenge option from a user device associated with the user;
in response to the selection, causing to present a challenge to the user (challenge interaction presenting a choice to select between a penalty outcome and an award outcome; see Fig. 2 at 206);
receiving challenge data from the user including one or more of interactions with the challenge and results of the challenge (see at least Fig. 3);
determining whether the user passed the challenge based on the challenge data (selectively provide an award in response to the selection of an award outcome; see Fig. 2 at 208);
executing or enabling execution of the game upon determining that the user passed the challenge (e.g., allowing the game to continue upon correct response, or “barring a player from a game for some time or permanently” if an incorrect response is chosen; see 5:30-37); and

Further regarding claims 1, 10, and 17, Lin teaches the invention substantially as described above, but lacks in explicitly teaching that the challenges are of varying difficulty levels.  Regardless, it would have been obvious to one of ordinary skill in the art before the effective date to modify the challenges of Lin to include varying difficulty in order to provide additional safeguards against bots of greater complexity, thus ensuring that a real person is playing the game.
Regarding claims 2, 11, and 18, Lin teaches wherein the reward comprises at least one of, a skin, an item, in-game currency, or a rare item (e.g., awarding 20 gallons of fuel in Fig. 3 at 370).
Regarding claims 3, 12, and 19, Lin teaches tracking a performance record of the user; and determining whether the user is a human or a bot based on the performance record (e.g., “Each of these negative actions taken against a player may be imposed based upon a single CAPTCHA challenge failure or based on some predetermined number of failures” in 5:37-40).
Regarding claims 4, 13, and 20, Lin teaches wherein the set of challenge options comprises at least three CAPTCHA challenges (e.g., Fig. 3 shows a CAPTCHA challenge).
Regarding claims 5 and 14, Lin teaches or suggests wherein a difficulty level of a first challenge is easy, a difficulty level of a second challenge is medium, and a difficulty level of a third challenge is hard (see above discussion of claims 1, 10, and 17).

Regarding claims 7 and 16, Lin teaches wherein the set of challenge options comprises at least one of, a puzzle, an in-game skillset, or a mini-game (see at least Fig. 3).
Regarding claim 8, Lin teaches wherein the set of challenge options provide a minimum threshold for verifying that a user is a human as opposed to a bot (e.g., a human response success rate is likely to approach 100% over time, whereas a script (bot) is likely to approach 50% over a similar number of challenges; see 4:15-28).
Regarding claim 9, Lin teaches wherein each challenge of the set of challenge options is based on an associated reward with that challenge (e.g., awarding 20 gallons of fuel in Fig. 3 at 370).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715